 1
                                                                     JS-6
 2

 3

 4

 5

 6

 7

 8
                      UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA
10

11                                           )
     MELVIN P. LAWRENCE,                     )    Case No. CV 19-0506-JEM
12                                           )
                      Petitioner,            )
13                                           )    JUDGMENT
                v.                           )
14                                           )
     DAVID SHINN,                            )
15                                           )
                      Respondent.            )
16                                           )
17
          In accordance with the Memorandum Opinion and Order filed concurrently herewith,
18
          IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
19

20
     DATED: May 30, 2019                                /s/ John E. McDermott
21                                                     JOHN E. MCDERMOTT
                                                 UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
